The application of the above-named defendant for a review of the sentence of Ten (10) years with last Three (3) years suspended, two counts, to run concurrently imposed on December 16, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain a term of ten years except five years of said sentence is hereby suspended upon the condition that said defendant shall attend Vo Tech and also participate in the program at the Rimrock Center. During the period of suspension the defendant shall be under the supervision of the Montana Probation and Parole Bureau and subject to their rules and regulations.
We wish to thank Jim Driscoll, Attorney at Law, Helena and Fausto G. Turren, Montana Defender Project for their assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.